January 26, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                               YUVAL RAN, Appellant

NO. 14-11-01018-CV                      V.

       ZIMMERMAN, AXELRAD, MEYER, STERN & WISE, P.C., Appellee
                      ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on November 11, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
YUVAL RAN.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.